DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0160771 A1), in view of Henning (EP 0374357 A2).
Li discloses a pneumatic tire including a belt structure and a method of forming thereof, see [0001], claim 13. The tire further includes a radially outer belt layer 24 which surmounts a radially inner belt structure 26 – (construed as a cut protector belt located radially outward of a main belt structure), wherein the layer 24 is formable as a zigzag belt structure formed by winding a cord from a first lateral edge to a second lateral edge in a zigzag manner to form an integrally formed dual (two) layer of cords, see [0004], [0022], [0035] and FIGS. 2-3.
Regarding claim 1, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide Li’s cord as a monofilament, wherein the cross-sectional shape of the monofilament cord is not round. Since, Henning discloses monofilaments having high tenacity and an oblong cross-section and a rubberized fabric containing such monofilaments includes reinforcements for tires, see page 2 lines 4-8. And further where its inventive monofilament cord provides for greater productivity in their manufacture when compared with multifilament cords and known monofilaments, see page 2 line 55 – page 3 lines 1-2.
Regarding claims 2, 7-10, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04(IV). IN ANY EVENT, modified Li discloses the monofilament cord has a cross-sectional shape having a flat surface, or obround, or rectangular with rounded corners, or elliptical/oval, see Henning Fig. 1a-1b.
Regarding claims 3-6, it has been held that a mere change in size of an element is generally recognized as being within the level of ordinary skill in art since scaling up or down of an element when the change in size is not significant to the function of the combination, see MPEP 2144.04(IV). IN ANY EVENT, modified Li discloses the monofilament cord has a width in the range of0.058 inches which meets the claimed .02 inch to 2 inch; has a width greater than its thickness – (construed as height); has a thickness/height in the range of 0.012 which meets the claimed .005 inch to .200 inch; and the width to height ratio of the monofilament cord is 4.8 which meets the claimed range of 1 to 10, see page 8 line 12 and Table 1. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 13-14, as previously discussed, modified Li discloses the radially outermost cord 24 is configurable as a zigzag monofilament cord. And modified Li further discloses the zigzag cord is configurable to have angles of 5° - 20° which meets the claimed range of 1 to 60 degrees or 5 to 11 degrees. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 15, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. In this instance, modified Li further discloses the monofilament is configurable as nylon, see Henning 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0160771 A1), in view of Henning (EP 0374357 A2) as applied to claim 1 above, and further in view of Navaux (EP 0396494 B1 – of record).
Regarding claims 11-12, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide modified Li’s radially outer most cord and radially innermost cord as a helically wound cord. Since Navaux discloses spirally wound – (construed as helically wound), nylon reinforced strips in the radially outer belt plies together with the monofilament nylon reinforcing the radially inner belt plies contribute to tires which possess the strength needed to resist extraordinary levels of deflection and high speed, see Col 4 lines 16-22. Therefore, updating modified Li’s cord layers such that layer 24 – (construed as a cut protector belt) and layer 26 – (construed as a layer radially inward of the zigzag layer) are spirally wound – (construed as helically wound) would predictably add a benefit of increased strength as reasonably suggested by Navaux.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0160771 A1), in view of Henning (EP 0374357 A2) as applied to claim 1 above, and further in view of Sinopoli et al. (US 5,743,975).
Regarding claim 16, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide modified Li’s monofilament cord to comprise nylon 66. Since Sinopoli discloses such a cord composition for a radially outermost layer is suitable for providing a non-corrosive belt layer, see Col 1 lines 21-26, claim 3.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0160771 A1), in view of Henning (EP 0374357 A2).
Li discloses a pneumatic tire including a belt structure and a method of forming thereof, see [0001], claim 13. The tire further includes a radially outer belt layer 24 which surmounts a radially inner belt structure 26 – (construed as a cut protector belt located radially outward of a main belt structure), wherein the layer 24 is formable as a zigzag belt structure formed by winding a cord from a first lateral edge to a second lateral edge in a zigzag manner to form an integrally formed dual (two) layer of cords, see [0004], [0022], [0035] and FIGS. 2-3.
Regarding claim 17, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide Li’s cord as a monofilament, wherein the cross-sectional shape of the monofilament cord is not round. Since, Henning discloses monofilaments having high tenacity and an oblong cross-section to include having a flat upper surface and a rubberized fabric containing such monofilaments includes reinforcements for tires, see page 2 lines 4-8. And further where its inventive monofilament cord provides for greater productivity in their manufacture when compared with multifilament cords and known monofilaments, see page 2 line 55 – page 3 lines 1-2, Fig 1a, 1b.
Regarding claim 18, modified Li further discloses the width to height ratio of the monofilament cord is 4.8 which meets the claimed range of 1 to 10, see page 8 line 12 and Table 1. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0160771 A1), in view of Henning (EP 0374357 A2), in view of Navaux (EP 0396494 B1 – of record).
Li discloses a pneumatic tire including a belt structure and a method of forming thereof, see [0001], claim 13. The tire further includes a radially outer belt layer 24 which surmounts a radially inner belt structure 26 – (construed as a cut protector belt located radially outward of a main belt structure), wherein the layer 24 is formable as a zigzag belt structure formed by winding a cord from a first lateral edge to a second lateral edge in a zigzag manner to form an integrally formed dual (two) layer of cords, see [0004], [0022], [0035] and FIGS. 2-3.
Regarding claim 19, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide Li’s cord as a monofilament, wherein the cross-sectional shape of the monofilament cord is not round. Since, Henning discloses monofilaments having high tenacity and an oblong cross-section to include having a flat upper surface and a rubberized fabric containing such monofilaments includes reinforcements for tires, see page 2 lines 4-8. And further where its inventive monofilament cord provides for greater productivity in their manufacture when compared with multifilament cords and known monofilaments, see page 2 line 55 – page 3 lines 1-2, Fig 1a, 1b. And since Navaux discloses spirally wound – (construed as helically wound), nylon reinforced strips in the radially outer belt plies – (construed as a cut protector belt) contribute to tires which possess the strength needed to resist extraordinary levels of deflection and high speed, see Col 4 lines 16-22. 
Regarding claim 20, modified Li further discloses the width to height ratio of the monofilament cord is 4.8 which meets the claimed range of 1 to 10, see page 8 line 12 and Table 1. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749